APPEAL OF BLOEDEL'S JEWELRY, INC.Bloedel's Jewelry, Inc. v. CommissionerDocket No. 2840.United States Board of Tax Appeals2 B.T.A. 611; 1925 BTA LEXIS 2310; September 28, 1925, Decided Submitted May 5, 1925.  1925 BTA LEXIS 2310">*2310 Nelson Trottman, Esq., for the taxpayer.  W. Frank Gibbs, Esq., for the Commissioner.  2 B.T.A. 611">*611  Before GRAUPNER and PHILLIPS.  This is an appeal from the determination of a deficiency in income and profits taxes in the sum of $1,468.94, consisting of a deficiency in tax for the year 1920 in the sum of $2,829.38 and overassessments 2 B.T.A. 611">*612  of $319.21 for the year 1919, and $1,041.23 for the year 1921.  Only the years 1920 and 1921 are involved in this appeal.  FINDINGS OF FACT.  1.  The taxpayer was a corporation organized under the laws of the State of Wisconsin, with its principal office in Milwaukee.  2.  On May 15, 1920, the taxpayer entered into a lease of certain property situated in the City of Milwaukee, covering a period of 10 years, beginning September 1, 1920, and ending August 31, 1930.  Under the terms of the lease a yearly rental of $15,300 was to be paid, and the first year's rent was paid in cash by the taxpayer in advance prior to May 20, 1920, pursuant to the following clause in said lease: The said lessee yielding and paying therefor the annual rent of $15,300 payable after the first year of said term in monthly installments of $1,2751925 BTA LEXIS 2310">*2311  on the first day of each and every month during the last nine years of said term, in advance, at the office of the lessor in the city of Milwaukee, or such other place as the said lessor may designate.  Payment of the rent for the whole of the first year of said term, to-wit, $15,300, shall be made on the 20th day of May, 1920, said monthly payments to commence on September 1, 1921.  3.  Payment of one year's rent in advance was required by the lessor as a condition precedent to permitting the lessee to obtain possession of the property.  4.  The taxpayer, in its return for the calendar year 1920, took as a deduction the said sum of $15,300.  The Commissioner in his audit of the return allowed the taxpayer to deduct four-twelfths of said sum of $15,300 in 1920, and the remaining eight-twelfths of said sum in 1921.  The taxpayer's returns were filed on a calendar-year basis and its books of account were kept on an accrual basis.  DECISION.  The determination of the Commissioner is approved.  See . ARUNDELL not participating.